Title: From John Adams to David Ramsay, 9 February 1786
From: Adams, John
To: Ramsay, David


     
      Sir.
      Grosvenor square Feby. 9. 1786—
     
     I have received the Letter you did me, the honor to write me, on the 23d. of Decr. and am much obliged to you, for the present of the history of the late revolution in south, Carolina, I have not yet received it: calling on Mr. Dilly, on the receipt of your Letter I was informed that the Books consigned to him were still on board the ship, and would not be landed under 10 or 12 day’s— I wish, sir, that your Example may be followed by some Gentlemen of suitable talents & the necessary leisure, in each of the States.
     There have been in fact 13. Revolutions, for that Number of established Governments were over thrown and as many new ones erected— for this Reason I think that a compleat history of the American Revolution can never be written untill, the history of the Change in each state is known, nor can any man be competent to the general Undertaking who is not master of the particulars.
     There are already half a dozen histories written in Europe, and there is an hundred other writers who wish to engage in it. Those already published are worse than nothing, and such as are intended will be no better. My constant answer to all who propose writing is, that there is no Man now living qualified for the Work, nor would it be possible even for those who have been most active and the best informed, to collect the indispensable materials even if the most secrect Papers could be laid open to him, in a short time.
     Let me request your acceptance of a Pamphlet, “An address to the landed, trading and funded Interests of England, on the present state of public affairs”— This is the first publication which in any sense may be called judicious— it is well worth the attention of our Citizens—
     No writings however will be sufficient to produce a change in the sentiments of this Nation—without an Union in America in measures to vindicate their own Navigation, and even that would opperate but slowly.
     
     You will oblige me much Sir, by continuing this Correspondence, and Communicating to me your advice upon all things which relate to the public affairs committed to my care—
     With great respect I have the honor to be
     
      J. A—
     
    